DETAILED ACTION
This office action is in response to the amendment filed on 6/24/2022.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 11, 12 and 15  rejected under 35 U.S.C. 103(a) as being unpatentable over Tzinker et. al. (US20130140896, hereinafter Tzinker) in view of Kondo et al. (US20170244317, hereinafter Kondo).
	Regarding Claim 1, Tzinker discloses (fig. 13) a power supply circuit (1300) that outputs an electric power input from a vibration-driven energy harvesting element (1301) to an external load (1314), comprising: a rectifying circuit (1302) that rectifies an alternating current power input from the vibration- driven energy harvesting element; a first capacitor (1303) that accumulates a power output from the rectifying circuit; a chopper circuit (1305, 1306, 1307, 1309, 1316, 1311) that has a switching element (1305) controlling a chopper timing (1305 conducting controls timing of signal through 1316) and has an input terminal connected to the first capacitor (@1303); and a control signal generation unit (1315) that supplies a control signal to the switching element (¶133).
Tzinker does not disclose the control signal generation unit generates the control signal without referring to a voltage of the first capacitor.
	Kondo discloses (fig. 1) the control signal generation unit (10) generates the control signal without referring to a voltage of the first capacitor (constant duty, ¶8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tzinker to include a constant duty as disclosed in Kondo to improve the reliability of the power conversion devices and promote downsizing thereof (Kondo, ¶9).
	Regarding Claim 2, Tzinker discloses (fig. 13) a voltage conversion circuit (1313) that has an input terminal connected to an output terminal of the chopper circuit.  
	Regarding Claims 3 and 11, Tzinker does not disclose the control signal generation unit generates the control signal having a constant cycle and duty ratio.  
	Kondo discloses (fig. 1) the control signal generation unit generates the control signal having a constant cycle and duty ratio (¶8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tzinker to include a constant duty as disclosed in Kondo to improve the reliability of the power conversion devices and promote downsizing thereof (Kondo, ¶9).
	Regarding Claim 6, Tzinker discloses (fig. 13) a vibration-driven energy harvesting element (1301) that supplies an electric power to the power supply circuit.  
	Regarding Claim 8, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 2; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit (1301).  
	Regarding Claim 12, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 11; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit (1301).  
	Regarding Claim 15, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 3; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit.  

Allowable Subject Matter
Claims 4, 5, 7, 9, 10, 13, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to disclose: “...: the cycle and duty ratio are determined based on the vibration-driven energy harvesting element and installation conditions of the vibration-driven energy harvesting element.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, the prior art fails to disclose: “...the control signal generation unit receives a state signal based on an amplitude of a vibration of the vibration-driven energy harvesting element and generates the control signal based on the state signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, the prior art fails to disclose: “...the control signal generation unit receives a state signal based on an amplitude of a vibration of the vibration-driven energy harvesting element and generates the control signal based on the state signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 13, the prior art fails to disclose: “...the cycle and duty ratio are determined based on the vibration-driven energy harvesting element and installation conditions of the vibration-driven energy harvesting element.” in combination with the additionally claimed features, as are claimed by the Applicant.


Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive.
Applicant argues, regarding claim 1, “The Present Invention is Patentable Over Tzinker and Kondo… Claim 1 recites … ‘supplies a control signal to the switching element ... without referring to a voltage of the first capacitor.’ The primary Tzinker reference is acknowledged to not teach generating a control signal without reference to the first capacitor's voltage…The Kondo reference is cited as teaching this feature, referring to Kondo Fig. l's control signal generation unit 10 and Kondo [0008].1 Id. The Applicant respectfully submits that this is not the case. 
The Kondo reference at [0008] recites a duty ratio is constant, but considering the entire specification, the duty ratio is changed by control, and the capacitor voltage is referredPage 6 of9 Application No. 17/059,890Attorney Docket No. 113866.PE088USto for control.  Specifically, Kondo's DC/DC converter 6 "is configured as a step-down chopper circuit of a non-isolation type, and includes semiconductor switching elements 61 a, 62a ... for current control." Kondo [0060]. The voltage at the capacitor 5 is monitored and input to the controller. Id. [0065] ("[V]oltage vc 1 of the DC capacitor 5 ... [is] detected by voltage sensors (not shown), and the detected voltages are inputted to the control circuit 10."2). During operation of the DC/DC converter 6, the control circuit 10 "adjusts the duty cycle of the semiconductor switching element 61 a and the semi-conductor switching element 62a, thereby adjusting power supplied to the load 9, in this case, adjusting the load current IL." Id. [0079]...An expression for the ripple voltage vc2 to be superimposed on the capacitor 5 is further developed in Kondo [0090], again in part dependent on the capacitor 5 voltage Vdc: Since the DC capacitor 5 outputs the output current iout shown by the above expression (9), the voltage relational expression of the DC capacitor the e input terminal at Fig. l's control circuit 10 box, at which is Vdc shown adjacent to the capacitor 5 in the middle of Fig. 1...In view of the foregoing, the Applicant submits that Kondo does not support the assertion that it teaches the feature missing from Tzinker, generating a control signal without reference to the first capacitor's voltage. Accordingly, because no combination of the teachings of Tzinker and Kondo would have resulted in the invention recited in pending claim 1, claims 1-16 are patentable over these references under § 103. Withdrawal of the pending § 103 rejections based on Tzinker and Kondo is respectfully requested.” 

The Examiner respectfully disagrees.  Applicants limitation “the control signal generation unit generates the control signal without referring to a voltage of the first capacitor” is disclosed by Kondo via teaching generating a control signal by utilizing a constant duty cycle.   Whether the duty cycle remains constant throughout all of Kondo’s control does not negate the period at which the duty cycle is constant and the voltage of the first capacitor is not utilized in deriving said control for that period, thus  teaches the limitations as claimed by Applicant.  In this case, Kondo teaches utilizing a constant duty cycle via paragraph 8 and 250 which teach “using the same circuit configuration as in the above embodiment 1, the duty cycle…is set to be constant”.  Therefore the Examiner maintains the rejections as previously presented.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838